Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Heidi M. Wilson and Thomas Paulson and each or either of them, her or his true and lawful attorneys-in-fact and agents, each acting alone, with full powers of substitution and resubstitution, for her or him and in her or his name, place and stead, in any and all capacities, to sign any or all amendments (including post-effective amendments) to this registration statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, each acting alone, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as she or he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, each acting alone, or her or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. IN WITNESS WHEREOF, the undersigned has hereunto set the undersigneds hand this 28th day of April, 2010. Signature Title /s/ H. CHRIS KILLINGSTAD President, Chief Executive Officer and Director H. Chris Killingstad (Principal Executive Officer) /s/ THOMAS PAULSON Vice President and Chief Financial Officer Thomas Paulson (Principal Financial and Accounting Officer) /s/ WILLIAM F. AUSTEN Director William F. Austen /s/ JEFFREY A. BALAGNA Director Jeffrey A. Balagna /s/ CAROL S. EICHER Director Carol S. Eicher /s/ JAMES T. HALE Director James T. Hale /s/ DAVID MATHIESON Director David Mathieson /s/ DONAL L. MULLIGAN Director Donal L. Mulligan /s/ STEPHEN G. SHANK Director Stephen G. Shank /s/ STEVEN A. SONNENBERG Director Steven A. Sonnenberg /s/ DAVID S. WICHMANN Director David S. Wichmann
